Case 1:19-cv-00531-AKH Document 7-1 Filed 01/18/19 Page 1 of 5




                     Exhibit A
            Case 1:19-cv-00531-AKH Document 7-1 Filed 01/18/19 Page 2 of 5




 ln the Matter of Arbitration Between

 BARNARD COLLEGE

and

TRANSPORT WORKERS UNION, LOCAL 264




STATEMENT of CLAIM:

The Union, on behalf of Claimant Orton Reynolds, seeks the following remedy{s) for its contention that
Barnard College (hereinafter known as "College") improperly dismissed claimant from service:

   --restoration to service,

   :all   back pay associated   with his dismissal,
   --all seniority and benefits intact.

The Union also wants addressed: Did the College violate Sections 8(aX1) and 8(a)(3) of the National
Labor Relations Act by discharging Claimant on or about March 1, 2018?

The College, on the other hand, wants the Claimant dismissed from service.



BACKGROUND FACTS:

On March 'J.,2OI8, Mr. Reynolds received an outcome letterfrom GailA. Beltrone, Vice President for
Campus Services, whereby he was found to be in violation of the College's Policy Against Discrimination
and Harassment. Specifically, the Adjudicator, Ms. Alina Wong, the Associate Dean for Student Life,
found Mr. Reynolds responsible for creating a hostile work environment when he made sexualized
comments about a female staff member's wardrobe and appearance. As a result, he was terminated
and banned from campus. Mr. Reynolds has appealed this decision, and the argument is properly
befo re this Arbitrator.

On November 14,2Ot7 , Claimant was representing the Union and one of its members (Carlos Pagan) at
a disciplinary hearing. During the course of the hearing, Mr. Reynolds was called upon to examine
Terryann Waldron who was a witness against Mr. Pagan. lt is here that Mr. Reynolds alleged conduct
crossed the line.



Ms. Beltrone states, in her termination letter, "As a sanction for the finding of your policy violation, the
adjudicator recommended terminating your employment and, for the following reasons, I agree that this
is the appropriate sanction for your egregious behavior on November 14th. Barnard is a women's
college. As a Public Safety Officer, your responsibilities include protecting the female student
           Case 1:19-cv-00531-AKH Document 7-1 Filed 01/18/19 Page 3 of 5



 population, as well as the College's staff and faculty. ln that capacity you are required to vigilantly and
 respectfully observe and protect our campus at all times, in spaces where members of our community
 work, study, live, eat, exercise, and socialize regardless of their gender. You're required and expected to
 respond respectfully and professionally to calls for assistance no matter how someone looks or what
 they are wearing."

 She states, "You know that Public Safety is our first line of defense, and any emergency we have
 necessarily involves the young women who place their trust in Barnard and Public Safety. The College
 and these individuals place their trust in you (meaning Mr. Reynolds). However, your behavior on
 November L4th, in front of multiple witnesses, was not only unprofessional but also demonstrates that
 you do not honor that trust. You are also a long-term employee who has been trained numerous times
on the College's Policy Against Discrimination and Harassment and are familiar with the College's culture
of honoring self-determination and choice, particularly for and by women. There is no excuse for
egregious misconduct. Your actions on November 14th were not only disrespectful and harmfulto Ms.
Waldron, but to the College's mission, purpose, and community as a whole. The College cannot tolerate
such actions by an employee, particularly when that employee is entrusted with the safety and security
of the campus population. Your conduct failed our expectations and your continued lack of self-
awareness is simply incompatible with continued employment at Barnard."

She  further states, "There are a range of sanctions that may be applied based on this scenario, including
retraining on our policy and work relocation. However, you have received yearly training on this policy,
and based on the severity of your violation, and that Barnard is a women's college, where it is
unavoidable that you would be in consistent contact with women, there is no position in which you
could be moved."



So, what was it that Mr. Reynolds   did? According to multiple witnesseq his behavior was not only
unprofessional, but also rude and insulting. As stated earlier, he is a long-term employee with over
twenty-three years of service, who has been trained a number of times on the College's Policy Against
Discrimination and Harassment. Suffice it to say that the questions that remain are: should the Claimant
be returned to service, and, if so, under what conditions or should the Claimant be dismissed from
service.

Mr. Reynolds is a Security Guard at the College. As such, he is responsible for policing the College
buildings and grounds to prevent fire, theft, vandalism, illegal entry and harm to the College students.
He is also President of Local 264,lhe highest-ranking officialof the Union on campus. On November 1-4,
2017, as noted before, Mr. Reynolds, was about to question Ms. Waldron regarding whether medical
documentation was submitted by Carlos Pagan in order for him (Pagan) to be continued on modified
leave. Mr. Reynolds indicated that he had some questions for Ms. Waldron. After a deep pause, Mr.
Reynolds stated that he could not question Ms. Waldron because of her attire. Ms. Gayle, the Hearing
Officer, asked him for a reason why he could not question Ms. Waldron, and he shouted that she
(Waldron) was making him uncomfortable with her attire--her blouse was cut too low.

Messrs. Merrick and Pagan were excused, and Mr. Gonzalez (Executive Director of Public Safety) had
already left. The people left in the room were Alexcia Gayle, the Hearing Officer; Ms. Robin Fennell,
Department Administrator of Human Resources; Terry Waldron; Union Representative and Treasurer
            Case 1:19-cv-00531-AKH Document 7-1 Filed 01/18/19 Page 4 of 5



 Rafael Vicioso; and Mr. Reynolds. Ms. Gayle asked Mr. Reynolds if he was serious about his statement.
 He indicated that he was and that he would no longer "sit around without saying how he feels when
 he's uncomfortable" and that he has "seen many things happen on the campus that he doesn't say
 anything about". Ms. Waldron left at this point. Ms. Gayle asked Mr.Reynolds to be more specific about
 his discomfort, but he continued to say that he was just uncomfortable. As discussions continued, Mr.
 Reynolds began to raise his voice and Ms. Gayle curtailed the meeting.

 It must be noted that both Mr. Pagan and Mr. Vicioso voiced concern about Ms. Waldron's attire both in
 witness statements and, later, in oral testimony before this Arbitrator. lt should also be noted that no
 other person in the room had a problem with Ms. Waldron's attire.



 Section 8(aX1) makes it an unfair labor practice for an employer to interfere with, restrain or coerce an
 employee in the exercise of the rights guaranteed in Section 7 of the Act. For example, employees may
 not respond to a union organizing drive by threatening, interrogating, or spying on pro-union
 employees, or by providing benefits if they forget about the union.

Section 8(aX3) forbids discriminating against an employee because of their union activities or
sympathies.

Harassment, as defined in Roget's Thesaurus ll, is the act of annoying, bothering. exasperating, irritating,
pestering, provoking, vexing.

Sexual harassment, as defined in the College's Policy Against Discrimination and Harassment, "is
unwelcome conduct of a sexual nature. Sexual harassment may also consist of unwelcome physical
contact, requests for sexual favors, visual displays of degrading sexual images, sexually suggestive
conduct, or remarks of a sexual nature." Number 4 seems to apply most, as it states, "Such conduct has
the purpose or effect of creating an intimidating or hostile work or study environment for an individual
or group of individuals". lt goes on to say, in pertinent part, "sexual harassment can occur regardless of
the relationship, position or respective sex of the parties".

Discrimination, again as defined in Roget's, is 1-the act or an instance of distinguishing: differentiation,
distinction, separation, 2-the ability to distinguish, especially to recognize small differences: refinement,
selectiveness, selectivity, and 3-skill in perceiving, discriminating, or judging: acumen, astuteness, clear-
sightedness, discernment, eye, keenness, nose, penetration, perceptiveness, percipience, percipiency,
perspicacity, sagacity, sageness, shrewdness, wit.

Title lX of the Education Amendments Act of 1972is a federal law that states, "no person in the United
States should, on the basis of sex, be excluded from participation in, be denied the benefits of, or be
subjugated to discrimination under any education program or activity receiving federal financial
assistance".



FINDINGS:

The question before this Arbitrator is whether or not Mr. Reynolds' conduct truly rises to a level that
meets the criteria for harassment and discrimination. There have been numerous arguments from both
          Case 1:19-cv-00531-AKH Document 7-1 Filed 01/18/19 Page 5 of 5



sides regarding the pros and cons of reinstating Mr. Reynolds or   not. A decision must be   as fair as
possible to both the Grievant and the College.

There is no dispute regarding the date in question, the facts in the instant case, and the outcome. The
fact that over one year has passed since November L4, 2OL7 is unfortunate. This is a termination case,
one which should have been adjudicated much sooner.

There have been allegations against Mr. Reynolds, both by Ms. Waldron and, more subtly, by others.
However, none of those allegations were formalized and entered on an employment record (save Ms.
Waldron's LL/I4/L7 account), so lwillnot and cannot considerthem. The only record I have of worth is
the recent allegation against Mr. Reynolds, and that is the only issue with which I will choose to deal.

The College is able to initiate the adjudication process for alleged incidents of misconduct that occurred
or may have a continuing effect on campus. The Adjudicator is charged with fairly, promptly and
impartially determining, based on a preponderance of the evidence, whether it is more likely than not
that policy has been violated upon a review of the investigative materials. Preponderance is defined as
the condition or fact of being dominant or controlling.

There seems to be some ambivalence toward the end of January, 2018, as to what to do with Mr.
Reynolds. Does he undergo disciplinary sanctions? Does he undergo additional training or retraining?
What shallthe penalty be?

It seems clear that some disciplinary penalty must be imposed, but I feel that termination, in the instant
case, is overkill. Mr. Reynolds is an employee with twenty-three of service with no apparent marks
against him. Did a violation occur---certainly. Was Ms. Waldron humiliated and hurt by Mr. Reynolds
actions---certainly. Was Mr. Reynolds wrong to act the way he did--certainly. But did this transgression
reach the level of termination---no. So, what shall be the penalty?

AWARD:

ln this case, Mr. Reynolds shall be returned to service as quickly as possible in line with Barnard's
admission/readmission policy. He will forfeit all back pay and lose seniority rights for the time spent on
suspension. There also was no violation of 8(aX1) and 8(a)(3) of the National Labor Relations Act.


y')u*-./-. ,2     y'';*                  r/./u//s 's
Carmelo R. Gianirfo
